Exhibit 10.1

 

LOCK-UP AGREEMENT

 

August 26, 2015

 

Garnero Group Acquisition Company

Av. Brig. Faria Lima

1485-19 Andar

Brasilinvest Plaza, CEP 01452-002

São Paulo, Brasil

 

Ladies and Gentlemen:

 

Reference is hereby made to the Investment Agreement (the “Investment
Agreement”), dated as of August 26, 2015, by and among Garnero Group Acquisition
Company, a Cayman Islands company (“GGAC”), Q1 Comercial de Roupas S.A., a
Brazilian company, Alvaro Jabur Maluf Junior, Paulo Jabur Maluf and the persons
listed under the caption “Optionholder” on the signature pages thereto.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Investment Agreement.

 

In order to induce the parties to consummate the transactions contemplated by
the Investment Agreement, the undersigned agrees not to, either directly or
indirectly, during the “Restricted Period” (as hereinafter defined):

 

(1)sell or offer or contract to sell or offer, grant any option or warrant for
the sale of, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of (all being referred to as a “Transfer”) any legal or beneficial
interest in any GGAC Ordinary Shares, issued to the undersigned in connection
with the Investment Agreement (the “Restricted Securities”);

 

(2)enter into any swap or any other agreement or any transaction that transfers,
in whole or in part, directly or indirectly, the economic consequence of
ownership of any of the Restricted Securities, whether such swap transaction is
to be settled by delivery of any Restricted Securities or other securities of
any person, in cash or otherwise; or

 

(3)publicly disclose the intention to make any offer, sale, pledge or
disposition, or to enter into any transaction, swap, hedge or other arrangement
relating to any of the Restricted Securities.

 

As used herein, “Restricted Period” means the period commencing on the Closing
Date and ending (1) with respect to 50% of the GGAC Ordinary Shares issued to
the undersigned, the earlier of one year after the Closing Date and the date on
which the closing price of the GGAC Ordinary Shares equals or exceeds $13.00 per
share (as adjusted for share splits, share dividends, reorganizations and
recapitalizations) for any 20 trading days within any 30-trading day period
commencing after the Closing Date and (2) with respect to the remaining 50% of
the GGAC Ordinary Shares issued to the undersigned, one year after the Closing
Date, or earlier, in either case, if, subsequent to the Closing Date, GGAC
consummates a liquidation, merger, stock exchange or other similar transaction
which results in all of its shareholders having the right to exchange their
ordinary shares for cash, securities or other property.

 



1

 

 

Notwithstanding the foregoing limitations, the undersigned may, either during
the undersigned’s lifetime or upon the undersigned’s death, Transfer any or all
of the Restricted Securities, (i) in a transaction that does not involve a
public offering (as such term is used in the Federal securities laws of the
United States) and is not made through a securities exchange or an
over-the-counter securities market; (ii) by gift, will or intestate succession,
judicial decree or other transfer to the undersigned’s Family Members (as
defined below) or to a trust, corporation, partnership, limited liability
company or similar entity, the beneficiaries, stockholders, partners, members or
other equity holders of which are the undersigned or the undersigned’s Family
Members or a charitable organization; (iii) pursuant to a qualified domestic
relations order; or (iv) to Affiliates of the undersigned or any investment fund
or entity controlled or managed by the undersigned or its Affiliates, including,
without limitation, if the undersigned is a corporation, partnership, limited
liability company or other business entity, a distribution of securities to
partners, members, stockholders or other equity holders of the undersigned;
provided, however, that in each and any such event it shall be a condition to
the Transfer that the transferee executes a lock-up agreement with terms and
restrictions no less restrictive than the provisions of this Lock-Up Agreement.
For purposes of this Lock-Up Agreement, “Family Member” shall mean spouse,
lineal descendants, stepchildren, father, mother, brother or sister of the
transferor or of the transferor’s spouse.

 

Nothing in this Lock-Up Agreement shall prevent the establishment by the
undersigned of any contract, instruction or plan (a “Plan”) that satisfies all
of the requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities Exchange Act
of 1934, as amended; provided that it shall be a condition to the establishment
of any such Plan that no sales of GGAC’s share capital shall be made pursuant to
such a plan prior to the expiration of the Restricted Period; and provided,
further, such a Plan may only be established if no public announcement of the
establishment or the existence thereof, and no filing with the U.S. Securities
and Exchange Commission or any other regulatory authority shall be required or
shall be made voluntarily by the undersigned, GGAC or any other person, prior to
the expiration of the Restricted Period.

 

Any of the Restricted Securities subject to this Lock-Up Agreement may be
released, from time to time, in whole or part from the terms hereof upon the
consent of the Committee.

 

GGAC hereby represents and warrants to the undersigned that the lock-up
restrictions set forth herein are no more restrictive to the undersigned than
those lock-up restrictions applicable to Mario Garnero, Javier Martin Riva, John
Tonelli, Corrado Clini and Nelson Narcisco Filho (collectively, the “Sponsors”)
in that certain Share Escrow Agreement, dated as of June 25, 2014, by and among
GGAC, the Sponsors and Continental Stock Transfer & Trust Company, as escrow
agent (the “Sponsor Lock-Up Restrictions”).

 

If any Sponsor is granted early release from its Sponsor Lock-Up Restrictions
during the applicable restricted period, then the undersigned shall also be
granted an early release upon similar terms and conditions from its obligations
hereunder on a pro-rata basis based on the maximum percentage of GGAC Ordinary
Shares held by such Sponsor which are being released. In the event that any such
Sponsor’s Sponsor Lock-Up Restrictions are otherwise amended, waived or modified
in a manner that makes the lock-up restrictions set forth herein more
restrictive to the undersigned than the Sponsor Lock-Up Restrictions, this
Lock-Up Agreement shall be promptly amended to be no more restrictive to the
undersigned than such amended, waived or modified Sponsor Lock-Up Restrictions.
GGAC shall use reasonable efforts to provide at least ten days’ prior written
notice to the undersigned upon the occurrence of any of the foregoing.

 

The undersigned hereby authorizes GGAC’s transfer agent to apply to any
certificates representing Restricted Securities issued to the undersigned the
appropriate legend to reflect the existence and general terms of this Lock-Up
Agreement.

 

This Lock-Up Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, assigns and legal
representatives, and shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and to be performed
therein. All disputes arising under this Agreement shall be handled in
accordance with Section 10.12 of the Investment Agreement.

 

[Signature page follows]

 



2

 



 



  Very Truly Yours,           Signature         Name:           Address:        
   

 

ACKNOWLEDGED AND AGREED BY:       GARNERO GROUP ACQUISITION COMPANY         By:
      Name:     Title:  

 

 

3



 

 

 

 

 

 

